INTERIM MANAGEMENT
AND RESTRUCTING SERVICES
CHIEF RESTRUCTURING OFFICER
ENGAGEMENT LETTER AGREEMENT

 

March 20, 2012

 

Via Electronic Mail Delivery


 

Mr. Robert W. Beard
Chief Operating Officer
SMF Energy Corporation
200 W. Cypress Creek Rd., Suite 400
Fort Lauderdale, FL 33309

 

Re:Engagement of Soneet R. Kapila and Kapila & Company as the Chief
Restructuring Officer for SMF Energy Corporation, a Florida corporation (“SMF”,
or the “Company”).

 

Dear Mr. Beard:

 

This letter confirms and sets forth the terms and conditions of the engagement
between Kapila & Company and SMF, a Delaware corporation including the scope of
the services to be performed and the basis of compensation for those services.
Upon execution of this letter by each of the parties below, this letter will
constitute an agreement between SMF and Kapila & Company.

 

1.Description of Services

 

a.Officers.

 

In connection with this engagement, Kapila & Company shall make available to the
Company Soneet R. Kapila to serve as the Chief Restructuring Officer of the
Company (the “CRO”). In addition, Kapila & Company shall provide the services of
other accounting or consulting personnel at the discretion of the CRO.

 

b.Duties and Powers.

 

The CRO’s duties and powers shall include but not be limited to the following:

 

(i)                 The CRO shall have the combined power and authority of all
senior management personnel of the Company, including the chief executive
officer, chief operating officer and chief financial officer of the Company ,for
all purposes; including the sole power and authority, subject to the consent and
approval of the Board of Directors of the Company (the “Board”) in those
instances where a chief executive officer would require Board consent and
approval: (a) to open and close bank accounts for the Company, (b) to transfer
funds of the Company, (c) to hire and terminate employees of the Company; (d) to
cause the Company to modify, amend, terminate and/or enforce its contractual
rights; (e) to cause the Company to enter into agreements or contracts; (f) to
cause the Company to pursue, settle or compromise any litigation, controversy or
other dispute involving the Company, (g) to cause the Company to borrow funds
and to pledge its assets in order to pay the working capital needs of the
Company, (h) to cause the Company to exercise the Company’s rights under the
Company’s agreements and other agreements in favor of the Company, and (i) to
cause the Company to take any other action which the CRO, in good faith,
determines to be necessary, prudent or appropriate under the circumstances.

 



 

 

 

Mr. Robert W. Beard
March 20, 2012
Page 2

 

(ii)               The CRO shall perform a financial review of the Company,
including but not limited to a review and assessment of financial information
that has been, and that will be, provided by the Company to the public or its
creditors, including without limitation its short and long-term projected cash
flows, and shall assist the Company in developing, refining and implementing its
business plans, and subject to the consent and approval of the Board in those
instances where a chief executive officer would require Board consent and
approval, the CRO shall have the power to implement such business plans subject
to the approval and consent of the Board; and

 

(iii)             The CRO shall assist in the identification of cost reduction
and operations improvement opportunities and the CRO shall have the power and
authority to implement such cost reduction recommendations subject to the
consent and approval of the Board in those instances where a Chief Executive
Officer would require Board consent and approval; and

 

(iv)             The CRO shall develop possible restructuring plans or strategic
alternatives for maximizing the enterprise value of the Company’s various
business lines, the CRO shall determine which plan(s) or alternative(s) are
appropriate under the circumstances and the CRO shall use commercially
reasonable efforts to attempt to implement such plan(s) or alternative(s),
subject to the approval and consent of the Board; and

 

(v)               The CRO shall assist in identifying strategic alternatives and
in negotiating with potential merger or business partners or acquirers of some
or all of the Company’s assets and with current or potential new lenders, and

 

(vi)             Notwithstanding the foregoing, nothing herein shall be deemed
to authorize the CRO, to initiate any receivership, plan of liquidation, Chapter
11 proceeding under the Bankruptcy Code or similar proceeding without the prior
consent and approval of the Board of Directors, provided, however, that if and
for so long as the CRO remains the CRO under this Agreement, the CRO shall be
the Company’s representative for all purposes in connection with any such
proceeding.

 



 

 

 

Mr. Robert W. Beard
March 20, 2012
Page 3

 

c.Reporting.

 

The CRO shall provide regular reports to the Board, either verbal or written, no
less often than once a week, and shall periodically provide the Board with the
status of actions which have been initiated and/or actions which are being
planned but not yet initiated. The CRO will make himself available for all
regular and special Board meetings assuming receipt of reasonable notice
thereof.

 

d.Employment by SMF.

 

The CRO will continue to be employed by Kapila & Company and, while rendering
services to the Company, will continue to work with other personnel at Kapila &
Company in connection with other unrelated matters, which will not unduly
interfere with services pursuant to this engagement. With respect to the
Company; however, the CRO shall operate pursuant to the terms of this Agreement
and Kapila & Company shall have no liability to the Company for any acts or
omissions of such officers.

 

e.Projections: Reliance: Limitation of Duties.

 

You understand that the services to be rendered by the CRO may include the
preparation of projections and other forward-looking statements, and that
numerous factors can affect the actual results of the Company’s operations,
which may materially and adversely differ from those projections and other
forward-looking statements. In addition, the CRO will be relying on information
provided by other members of the Company’s management in the presentation of
those projections and other forward-looking statements. Neither the CRO nor
Kapila & Company makes any representation or guarantee that an appropriate
restructuring proposal or strategic alternative can be formulated for the
Company, that any restructuring proposal or strategic alternative selected by
Kapila & Company and the CRO will be more successful than all other possible
restructuring proposals or strategic alternatives, that restructuring is the
best course of action for the Company or, if formulated, that any proposed
restructuring plan or strategic alternative will be accepted by any of the
Company’s creditors, shareholders and other constituents.

 

Further, the Company hereby authorizes the CRO and Kapila & Company to select
the restructuring proposal(s) or strategic alternative(s) that Kapila & Company
and the CRO deem (subject to the consent and approval of the Board) to be
prudent or reasonable under the circumstances and Kapila & Company and the CRO
are hereby authorized and empowered to implement such proposal(s) and
alternative(s) selected by Kapila & Company and the CRO.

 



 

 

 

Mr. Robert W. Beard
March 20, 2012
Page 4

 

 

2.Compensation

 

a.Kapila & Company will be paid by the Company for the services of the CRO at
the rate of $500 per hour. Services provided to the Company by accounting and
consulting personnel to support the CRO in carrying out the services outlined
herein shall be paid by the Company at the standard hourly rates of such
accounting and consulting personnel. Such hourly rates for personnel levels we
expect to be involved in this matter shall be referred to as “standard hourly
rates” and are between $100 and $400 per hour.

 

b.In addition, Kapila & Company will be reimbursed by the Company for the
reasonable out-of-pocket expenses of the CRO, and, if applicable, other
accounting and consulting personnel, incurred in connection with this
assignment, such as reasonable out-of-town travel, reasonable out-of-town
lodging, duplications, computer research, messenger and telephone charges.
Kapila & Company shall be reimbursed by the Company for the reasonable fees and
expenses of its counsel incurred in connection with the Agreement.

 

c.All fees and expenses due to Kapila & Company will be billed on a bi-weekly
basis. The bills will be presented to the Chief Operating Officer who will have
five business days to review the invoices. If no objections are received, the
CRO is authorized to remit payment to Kapila & Company for the invoices.

 

d.Upon the execution of this Agreement, the Company shall pay to Kapila &
Company a retainer of $100,000. We will hold this retainer and apply it to the
final bill for this engagement. Please see attached wire instructions
information.

 

3.Term

 

The engagement will commence as of the date hereof and may be terminated by
either party without cause by giving 5 days’ written notice to the other party.
In the event of any such termination, any fees and expenses due to Kapila &
Company shall be applied to the remaining balance of the retainer to the extent
a balance exists and then any additional fees and expenses shall be remitted
promptly (including fees and expenses that accrued prior to but were invoiced
subsequent to such termination). The Board may immediately terminate Kapila &
Company’s services hereunder at any time for Cause (hereinafter defined) by
giving written notice to Kapila & Company. Kapila & Company may immediately
terminate its services hereunder at any time for Good Reason (hereinafter
defined) by giving written notice to the Company. Upon any such termination, the
Company shall be relieved of all of its payment obligations under this
Agreement, except for the payment of fees and expenses through the effective
date of termination (including fees and expenses that accrued prior to but were
invoiced subsequent to such termination) and its obligations under paragraph 8.

 



 

 

 

Mr. Robert W. Beard
March 20, 2012
Page 5

 

For purposes of this Agreement, “Cause” shall mean if (i) the CRO is convicted
of, admits guilt in a written document filed with a court of competent
jurisdiction to, or enters a plea of nolo contendere to, an allegation of fraud,
embezzlement, misappropriation or any felony; or (ii) a material breach of any
of Kapila &Company or the CRO material obligations under this Agreement which is
not cured within 30 days of the Company’s written notice thereof to Kapila &
Company describing in reasonable detail the nature of the alleged breach. For
purposes of this Agreement, termination for “Good Reason” shall mean termination
caused by a breach by the Company of any of its material obligations under this
Agreement that is not cured within 5 days of SMF having given written notice of
such breach to the Company describing in reasonable detail the nature of the
alleged breach or upon the CRO’s determination, in his sole and absolute
discretion, that the Board is not approving or consenting to recommended actions
that are in the best interest of the Company or is hindering the ability of the
CRO to perform services contemplated under this Agreement and after having given
5 days’ written notice of such determination and the basis thereof.

 

4.No Audit, Duty to Update

 

It is understood that the CRO and Kapila & Company are not being requested to
perform an audit, review or compilation or any other type of financial statement
reporting engagement that is subject to the rules of the AICPA, SEC or other
state or national professional or regulatory body. They are entitled to rely on
the accuracy and validity of the data disclosed to them or supplied to them by
employees and representatives of the Company. The CRO and Kapila & Company are
under no obligation to update data submitted to them or review any other areas.

 

5.No Third Party Beneficiary

 

The Company acknowledges that all advice (written or oral) given by Kapila &
Company to the Company in connection with this engagement is intended solely for
the benefit and use of the Company (limited to its Board of Directors and
management) in considering the matters to which this engagement relates. The
Company agrees that no such advice shall be used for any other purpose or
reproduced, disseminated, quoted or referred to at any time in any manner or for
any purpose other than accomplishing the tasks referred to herein without
Kapila & Company’s prior approval (which shall not be unreasonably withheld),
except as required by law.

 

6.Conflicts

 

Kapila & Company is not currently aware of any relationship that would create a
conflict of interest with the Company or those parties-in-interest of which you
have made us aware. Because Kapila & Company is a consulting firm that serves
Companies in numerous cases, both in and out of court, it is possible that
Kapila & Company may have rendered services to or have business associations
with other entities or people which had or have or may have relationships with
the Company, including creditors of the Company. In the event you accept the
terms of this engagement, Kapila & Company will not represent and Kapila &
Company has not represented, the interests of any such entities or people in
connection with this matter.

 



 

 

 

Mr. Robert W. Beard
March 20, 2012
Page 6

 

7.Confidentiality/Non-Solicitation

 

The CRO and Kapila & Company shall keep as confidential all non-public
information received from the Company in conjunction with this engagement,
except (i) as requested by the Company or its legal counsel; (ii) as required by
legal proceedings or (iii) as reasonably required in the performance of this
engagement. All obligations as to non-disclosure shall cease as to any part of
such information to the extent that such information is or becomes public other
than as a result of a breach of this provision.

 

8.Indemnification

 

The Company shall indemnify Kapila & Company and the CRO to the same extent as
the most favorable indemnification it extends to its officers or directors,
whether under the Company’s bylaws, its certificate of incorporation, or
otherwise, and no reduction or termination in any of the benefits provided under
any such indemnities shall affect the benefits provided to Kapila & Company and
the CRO. The CRO shall be covered as an officer under the Company’s existing
director and officer liability insurance policies. The Company shall also
maintain any such insurance coverage for the CRO for a period of not less than
two years following the date of the termination of such officer’s services
hereunder. The provisions of this section 8 are in the nature of contractual
obligations and no change in applicable law or the Company charter, bylaws, or
other organizational documents or policies shall affect the CRO’s or Kapila &
Company’s rights hereunder.

 

9.Miscellaneous

 

This Agreement shall (together with the attached indemnity provisions) be:
(a) governed and construed in accordance with the laws of the State of Florida,
regardless of the laws that might otherwise govern under applicable principles
of conflict of laws thereof; (b) incorporates the entire understanding of the
parties with respect to the subject matter thereof; and (c) may not be amended
or modified except in writing executed by each of the signatories hereto. The
Company and Kapila & Company agree to waive trial by jury in any action,
proceeding or counterclaim brought by or on behalf of the parties hereto with
respect to any matter relating to or arising out of the performance or
nonperformance of the Company or Kapila & Company hereunder.

 



 

 

 

Mr. Robert W. Beard
March 20, 2012
Page 7

 

10.Soneet R. Kapila as Officer of the Company

 

Soneet R. Kapila, individually and as authorized officer of the Company, hereby
joins in the execution and delivery of this agreement: (i) to consent to the
terms and provisions of this agreement and this engagement for all purposes and
(ii) to confirm that Kapila & Company and the CRO shall have the powers and
authorities set forth in this agreement for all purposes.

 

11.Other

 

Notwithstanding anything herein to the contrary, SMF hereby agrees that, without
the consent of the Board of Directors of the Company, Kapila & Company will not
substitute any party for Soneet R. Kapila to serve as CRO of the Company;
provided, however, that nothing herein shall prohibit Kapila & Company from
staffing its engagement with the Company with personnel in addition to Soneet R.
Kapila.

 

The Company acknowledges that Kapila & Company may, at its own expense, place
announcements and advertisements or otherwise publicize its services performed
hereunder, including a reproduction of the Company’s business logo.

  

 

If the foregoing is acceptable to you, kindly sign the enclose copy to
acknowledge your agreement with its terms.

 

Very truly yours,

Kapila & Company


By: \s\ Soneet R. Kapila
Soneet R. Kapila
skapila@kapilaco.com

 



 

 

 

Mr. Robert W. Beard
March 20, 2012
Page 8

 

  

Accepted and Agreed:

SMF Energy Corporation


By: \s\ Robert Beard 

Robert W. Beard 

Chief Operating Officer



By: \s\ Soneet R. Kapila
Soneet R. Kapila, individually and
as the authorized Officer of the
Company solely for the purposes
of Paragraph 10 of this Agreement

 

SRK:cdm

 



 

